DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on July 30, 2021 in which claims 1-13 were presented for examination and the N427 document filed on 12/14/2021.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority documents were retrieved by USPTO from participating office obtained by the digital access service (DAS) on January 6, 2022. The present application claims foreign priority from application JP 2008-163620 filed on August 31, 2018.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The present invention relates to ELECTRONIC DEVICE, CONTROL METHOD THEREOF, NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIUM, AND INFORMATION PROCESSING SYSTEM.  The closest prior art Famaey (US 2017/0171287) relates to REQUESTING MULTIPLE CHUNKS FROM A NETWORK NODE ON THE BASIS OF A SINGLE REQUEST MESSAGE. However, Famaey either singularly or in combination, fail to anticipate or render obvious the recited features “An electronic device including a memory unit capable of storing a plurality of content, the device comprising: a communication unit; and one or more processors, wherein the one or more processors control the communication unit to communicate with an external device, wherein the one or more processors, in a case where a request pertaining to contents stored in the memory unit has been received from the external device through the communication unit, determine whether the received request requests information pertaining to a plurality of contents stored in the memory unit, wherein the one or more processors, in a case where the received request requests information pertaining to a plurality of contents, generate a single chunk in which the requested information is written for the plurality of contents, wherein the one or more processors send the chunk generated as a response to the request and wherein the chunk does not include a description indicating a size of data in a header described according to the format defined in Hypertext Transfer Protocol (HTTP)”.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-13 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162